Title: From Benjamin Franklin to William Mickle, 15 February 1770
From: Franklin, Benjamin
To: Mickle, William


William Mickle, the Scottish poet (1735–88), had abandoned his Edinburgh brewery in 1763 and moved to London to be a man of letters. In 1765 he took a position with the Clarendon Press in Oxford; while there he clearly met and became friendly with Ephraim Brown, the adopted son of Benjamin Franklin’s brother Peter and the subject of this letter. Brown seems to have been constitutionally unable to save money, like several others of Franklin’s young relatives; when he died after a long illness in the autumn of 1769, he left considerable debts. Mickle’s attempt to get Franklin to help discharge them elicited the courteous refusal that follows.
 
Sir,
London, Feb. 15. 1770
I received yours of the 5th Instant, and in answer would acquaint you, that I have not, nor ever had, any Effects of Mr. Brown’s in my Hands, out of which to pay any Debts that may be due from him. Nor have I ever been in any kind of Connection with him that should make it in the least incumbent on me to discharge any such Debts. During his long Illness he from time to time acquainted me with his Distresses and Wants, which I relieved by permitting him to draw on me, to the Amount of 26½ Guineas in the whole, believing that if he recovered, he would in time repay me, as I esteemed him an honest well-disposed Man. But now that he is dead, I have not the least Expectation of ever receiving Sixpence of it, his Mother, the only Relation he has left, that I know of, being a very poor Woman. As to the particular Debt you mention, that to the Apothecary, I cannot think that you will be under any Necessity of paying it. No one would recommend an Apothecary to a Patient, if by so doing he became responsible for the Bills. Mr. Stevens can hardly be so unreasonable as to think of punishing you for your Friendship to him; and as he has receiv’d a Guinea out of his Bill of £115s. 0d., I suppose the first Cost of his Medicines must be nearly paid, and that his Humanity will receive full Satisfaction for the rest, in the Reflection that by his kind Care and Attention, he made more comfortable some of the last Hours of a poor sick Stranger. I am, Sir, Your most obedient humble Servant
B Franklin
Mr. Mickle
